DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continuation
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: at least a compound represented by Formula 1 and a compound represented by Formula 2.
Therefore, for the purposes of prior art, the subject matter noted above is not entitled to the priority date of 05/02/2014 and is instead only entitled to the filing date of 08/20/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/201, 10/23/2020, and 09/23/2021 has been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is a lack of antecedent basis in for at least a compound represented by Formula 1 and a compound represented by Formula 2. 

The disclosure is objected to because of the following informalities: 
Formula 201A and Formula 202A on page 48 are of poor resolution.  As they appear currently the chemical structures appear to be missing bonds.
The structures in paragraph [00120] are of poor resolution.    As they appear currently the chemical structures appear to be missing bonds.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, claim 14 recites "wherein the hole transport region comprises at least one compound selected from a group of compounds represented by Formula 201A and 
    PNG
    media_image1.png
    118
    418
    media_image1.png
    Greyscale
.
As noted above, these chemical formulae are likewise of poor resolution in the specification.
Regarding claim 15, claim 15 recites "… selected from the compounds HT1-HT20 below:" however the structures in the claim are of poor resolution and this renders the claim indefinite.  For example, 
    PNG
    media_image2.png
    299
    277
    media_image2.png
    Greyscale
.
As noted above, these chemical formulae are likewise of poor resolution in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO et al. US-20150318487-A1 ("Ito").
Regarding claims 1–15, Ito discloses an organic light-emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode (¶ [0019]), wherein the organic layer comprises an emission layer, a buffer layer, a hole transport region between the anode and the emission layer (and including and at least one of a hole injection layer, a hole transport layer, and an electron blocking layer), and an electron transport region between the emission layer and the cathode ( and including at least one of a hole blocking layer, an electron transport layer, and an electron injection layer) (¶ [0020]), wherein the buffer layer is between the emission layer and the electron transport region (¶ [0021]), and wherein the buffer layer comprises a biscarbazole-based derivative (e.g., a biscarbazole-containing compound) and a triphenylene-based derivative (e.g., a triphenylene-containing compound) (¶ [0022]).  Ito discloses specific examples of the organic light-emitting device including the examples in Tables 1, 2, and 3 (¶ [0293]-[0302]; Tables 1, 2, and 3 on pages 142-143)  The exemplary devices of Ito meet claims 1–15.

For example, the Example 1-1 comprises the layer structure: ITO / HTM / MADN + 5% BD / BF1 + BF5 / Alq3 / LiF / Al (¶ [0292]-[0294]) wherein HTM is 
    PNG
    media_image3.png
    321
    436
    media_image3.png
    Greyscale
 (page 140), MADN is 
    PNG
    media_image4.png
    208
    368
    media_image4.png
    Greyscale
 (page 140), BD is 
    PNG
    media_image5.png
    291
    372
    media_image5.png
    Greyscale
 (page 141), BF1 is 
    PNG
    media_image6.png
    154
    412
    media_image6.png
    Greyscale
 (page 141), and BF5 is 
    PNG
    media_image7.png
    279
    341
    media_image7.png
    Greyscale
 (page 141).  The Example 1-1 reads on claims 1–5, 7, 9–10, 13–15.
Compound BF1 is a compound represented by the claimed Formula 1 wherein: 
	L10 is not required to be present, L11 is an unsubstituted C6 carbocyclic group (a meta-substituted benzene group),and L12 is not required to be present;
	a10 is not required to be present, a11 is 1, and a12 is not required to be present;
10 is not required to be present, R11 is an unsubstituted C13 aryl group (a fluorenyl group), and R12 is not required to be present; and
	c10 is 0, c11 is 1, and c12 is 0.
Compound BF5 is a compound of the claimed Formula 2 and claimed Formula 2-1 wherein:
	L20 and L21 are not required to be present;
	a20 and a21 are each 0;
	R20 and R21 are each an unsubstituted C6 aryl group (a phenyl group); and
	b20 and b21 are each 1.
Compound HTM appear to correspond to correspond to HT3, pending clarification.  It is noted that claims 14–15 are rejection under 35 U.S.C. 112(b) above due to poor resolution of the chemical formulae.

For example, the Example 1-9 comprises the layer structure: ITO / HTM / MADN + 5% BD / BF4 + BF6 / Alq3 / LiF / Al (¶ [0292]-[0294]) wherein HTM is 
    PNG
    media_image3.png
    321
    436
    media_image3.png
    Greyscale
 (page 140), MADN is 
    PNG
    media_image4.png
    208
    368
    media_image4.png
    Greyscale
 (page 140), BD is 
    PNG
    media_image5.png
    291
    372
    media_image5.png
    Greyscale
 (page 141), BF4 is 
    PNG
    media_image8.png
    213
    423
    media_image8.png
    Greyscale
 (page 141), and BF7 is 
    PNG
    media_image9.png
    515
    449
    media_image9.png
    Greyscale
 (page 141).  The Example 1-8 reads on claims 1–2, 4–7, 9–10, 13–15.
Compound BF4 is a compound represented by the claimed Formula 1 wherein: 
	L10 is not required to be present, and each of L11 and L12 is an unsubstituted C5 heterocyclic group (a meta-substituted pyridine group);
	a10 is not required to be present, each of a11 and a12 is 1;
	R10 is not required to be present, each of R11 and R12 is an unsubstituted C5 heteroaryl group (a pyridinyl group); and

Compound BF6 is a compound of the claimed Formula 2 and claimed Formula 2-1 wherein:
	L20 and L21 are not required to be present;
	a20 and a21 are each 0;
	R20 and R21 are each a substituted C6 aryl group (a phenyl group); 
	b20 and b21 are each 1; and
	the substituent is in each case a substituted C1 alkyl group (a methyl group).

For example, the Example 2-1 comprises the layer structure: ITO / HTM / CBP + 5% Ir(ppy)3 / BF1 + BF5 / Alq3 / LiF / Al (¶ [0298]-[0299], TABLE 2) wherein HTM is 
    PNG
    media_image3.png
    321
    436
    media_image3.png
    Greyscale
 (page 140), CBP is 
    PNG
    media_image10.png
    171
    393
    media_image10.png
    Greyscale
 (page 142), Ir(ppy)3 is 
    PNG
    media_image11.png
    196
    149
    media_image11.png
    Greyscale
 (page 143), BF1 is 
    PNG
    media_image6.png
    154
    412
    media_image6.png
    Greyscale
 (page 141), and BF5 is 
    PNG
    media_image7.png
    279
    341
    media_image7.png
    Greyscale
 (page 141).  The Example 2-1 reads on claims 1–5, 7–9, 11, 13–15.

For example, the Example 6-1 comprises the layer structure:  ITO / HTM / CBP + 5% Ir(pq)2acac / BF1 + BF5 / Alq3 / LiF / Al (¶ [0298]-[0299], TABLE 2) wherein HTM is 
    PNG
    media_image3.png
    321
    436
    media_image3.png
    Greyscale
 (page 140), CBP is 
    PNG
    media_image10.png
    171
    393
    media_image10.png
    Greyscale
 (page 142), Ir(pq)2acac is 
    PNG
    media_image12.png
    231
    261
    media_image12.png
    Greyscale
 (page 143), BF1 is 
    PNG
    media_image6.png
    154
    412
    media_image6.png
    Greyscale
 (page 141), and BF5 is 
    PNG
    media_image7.png
    279
    341
    media_image7.png
    Greyscale
 (page 141).  The Example 2-1 reads on claims 1–5, 7–9, 12, 13–15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. US-20150318487-A1 ("Ito").

Regarding claims 16–17, Itoh discloses the device as described above with respect to claim 1.
Itoh does not specifically disclose a device as described above wherein the hole transport region comprises a p-dopant, and the p-dopant is a quinone derivative, a metal oxide, or a cyano group-containing compound.  However, Itoh teaches the hole transport region may further include a charge-generating material to help improve conductivity, and the charge-generating material may be, a p-dopant (¶ [0176]) wherein the p-dopant may be one of quinone derivatives metal oxides, and cyano group-containing compounds (¶ [0177]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant in the hole transport region, based on the teaching of Ito.  The motivation for doing so would have been to improve conductivity, as taught by Ito.
Additionally, It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the p-dopant as one of quinone derivatives metal oxides, and cyano group-containing compounds specifically disclose by Ito, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claim 18, Itoh discloses the device as described above with respect to claim 1
Itoh does not specifically disclose a device as described above wherein the organic layer is a wet-processed organic layer.  However, Itoh teaches the organic layer of the organic light-emitting device may be formed by using a deposition method or may be formed using a wet method of coating a solution of any appropriate compound (¶ [0288]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic layer by using a wet method, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claim 19, Itoh discloses the device as described above with respect to claim 1.
Itoh does not specifically disclose a device as described above wherein the organic light-emitting device is in a flat panel display wherein a first electrode of the organic light-emitting device is electrically connected to a course electrode or a drain electrode of a thin film resistor.  However, Itoh teaches the organic light-emitting device may be included in a flat panel display devices, wherein the first electrode on the substrate may function as a pixel electrode, electrically connected to a source electrode or a drain electrode of the thin-film transistor (¶ [0289]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic light-emitting device in a flat panel display devices, wherein the first electrode on the substrate may function as a pixel electrode, electrically connected to a source electrode or a drain electrode of the thin-film transistor, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).


Claims 1–9, 11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. US-20140034936-A1 ("Adachi") in view of KIM et al. US-20120211736-A1 ("Kim").

Regarding claims 1–7 and 9, Adachi teaches an organic EL device with high power efficiency, low turn on voltage, and low actual driving voltage (¶ [0028]) comprising a pair of electrodes and one or more organic layers sandwiched between them, wherein at least one layer comprises a compound of formula (1) (¶ [0043]).  Adachi teaches the organic EL device has a structure including an anode, a hole transport layer, a light emitting layer, a hole blocking layer, an electron transport layer, and a cathode successively formed on a substrate, with a hole injection layer between the anode and the hole transport layer and an electron injection layer between the electron transport layer and the cathode (¶ [0066], FIG. 5).  Adachi teaches that the layer comprising the compound of formula (1) is an electron transport layer (¶ [0051]).  Adachi teaches examples of the compound of formula (1) (¶ [0062]) including Compound 4
    PNG
    media_image13.png
    195
    367
    media_image13.png
    Greyscale
(page 6).
Adachi does not specifically exemplify an organic EL device has a structure including an anode, a hole injection layer, a hole transport layer, a light emitting layer, a hole blocking layer, an electron transport layer, an electron injection layer, and a cathode successively formed on a substrate, wherein the Compound 4 is in the electron transport layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic EL device having a structure 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Compound 4, because it would have been choosing from the list of specifically exemplified compounds of Adachi, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron transport layer of the device of Adachi and possessing the benefits described above taught by Adachi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (1) having the benefits taught by Adachi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Adachi does not specifically teach a device as discussed above wherein the layer comprising Compound 4 further comprises a compound that meets the claimed Formula 2. However, Adachi teaches the electron transport layer may be deposited as a mixture with other materials (¶ [0077]).
Kim teaches an organic photoelectric device comprising an anode, a cathode, and at least one organic thin layer in between (¶ [0050]) wherein the organic thin layer comprises an electron transport layer (¶ [0051]), wherein the electron transport layer comprises a compound of Chemical Formula 1 (¶ [0052], ¶ [0017]). Kim teaches specific examples of the compound of 
    PNG
    media_image14.png
    402
    418
    media_image14.png
    Greyscale
 (¶ [0049], page 22).  Kim teaches the compound in an organic thin layer of an organic photoelectric device may improve the life-span characteristic, efficiency characteristics, electrochemical stability, and thermal stability of an organic photoelectric device, and may decrease the driving voltage (¶ [0098]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Adachi to further include the compound of Kim in the electron transport layer, based on the teaching of Kim.  The motivation for doing so would have been to improve the life-span characteristic, efficiency characteristics, electrochemical stability, and thermal stability, and decrease the driving voltage, as taught by Kim.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound CF N-5 of Kim, because it would have been choosing from the list of compound specifically exemplified by Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the electron transport layer of the device of Adachi and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound of Kim having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Adachi in view of Kim appears silent with respect to the property of wherein the layer comprising Compound 4 of Adachi and compound CF N-5 of Kim is a buffer layer.
Since Adachi in view Kim teaches a layer comprising a compound of Formula 1 and a compound of Formula 2, the same structure as disclosed by the Applicant (see Example 1-14 of the instant specification on page 96), the property of being a buffer layer is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
The electron injection layer of the device of Adachi in view of Kim necessarily transports electrons from the cathode to the emission layer and can therefore be considered a electron transport layer.
The buffer layer comprising Compound 4 of Adachi and compound CF N-5 of Kim is in electrical contact with the emission layer and the electron transport layer.
The modified device of Adachi in view of Kim meets claims 1–7 and 9.
Thus, the device of Adachi in view of Kim comprises the following layers: cathode / electron transport layer / buffer layer comprising Compound 4 of Adachi and compound CF N-5 of Kim / hole blocking layer / emission layer / hole transport layer / hole injection layer / anode.
The Compound 4 of Adachi 
    PNG
    media_image13.png
    195
    367
    media_image13.png
    Greyscale
 is a compound of the claimed Formula 1 wherein:
	L10 is not required to be present, and each of L11 and L12 is an unsubstituted C5 heterocyclic group (a meta-substituted pyridine group);

	R10 is not required to be present, each of R11 and R12 is an unsubstituted C5 heteroaryl group (a pyridinyl group); and
	c10 is 0, each of c11 and c12 is 1.

 
	
The compound CF N-5 of Kim
    PNG
    media_image15.png
    295
    308
    media_image15.png
    Greyscale
 is a compound of the claimed Formula 2 and Formula 2-1 wherein:
	L20 and L21 are not required to be present;
	a20 and a21 are each 0;
	R20 and R21 are each an unsubstituted C6 aryl group (a phenyl group); and
	b20 and b21 are each 1.

Regarding claims 8 and 11, Adachi in view of Kim teaches the modified device as discussed above with respect to claim 1.
Adachi in view of Kim does not specifically exemplify a device as discussed above wherein the emission layer comprises a metal complex of iridium or platinum, specifically Ir(ppy)3.  However, Adachi teaches that the light-emitting material of the emission layer may be a metal complex of iridium or platinum, including Ir(ppy)3 (¶ [0073]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light-emitting layer of the device of 3, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select specifically Ir(ppy)3, because it would have been choosing from the list of phosphorescent materials specifically disclose by Adachi, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light-emitting layer of the device of Adachi in view of Kim and possessing the properties of phosphorescent light emission taught by Adachi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising phosphorescent light-emitting materials having the properties taught by Adachi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Regarding claim 13, Adachi in view of Kim teaches the modified device as discussed above with respect to claim 1.
Adachi in view of Kim does not specifically exemplify a device as discussed above wherein the emission layer further comprises a Compound 4 (corresponds to claimed compound BF8) of Adachi.  However, Adachi teaches a compound of formula (1) can also be used as the constituent material of the light emitting layer of an organic EL device and when used as the host material of a light emitting layer to support the dopant phosphorescent material for the use as a light emitting layer, can provide an organic EL device of low driving voltage and improved luminous efficiency (¶ [0052]).  Additionally, as noted above, Adachi teaches 
    PNG
    media_image13.png
    195
    367
    media_image13.png
    Greyscale
(page 6).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a compound of formula (1) in the light-emitting layer of the device of Adachi in view of Kim, based on the teaching of Adachi.  The motivation for doing so would have been to provide an organic EL device of low driving voltage and improved luminous efficiency, as taught by Adachi.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Compound 4, because it would have been choosing from the list of specifically exemplified compounds of Adachi, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron transport layer of the device of Adachi and possessing the benefits described above taught by Adachi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of formula (1) having the benefits taught by Adachi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Regarding claim 16, Adachi in view of Kim teaches the modified device as discussed above with respect to claim 1
Adachi in view of Kim does not specifically exemplify a device as discussed above wherein the hole transport region comprises a p-dopant.  However, Adachi teaches the hole transport region may comprise a p-dopant (¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the hole transport region of the device of Adachi in view of Kim comprises a p-dopant, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claim 18, Adachi in view of Kim teaches the modified device as discussed above with respect to claim 1.
Adachi in view of Kim does not specifically exemplify a device as discussed above wherein the layer are formed by wet-processed method.  However, Adachi teaches the layers may deposited by spin-coating or inkjet method (¶ [0075]), which are wet processing methods.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic layers of the device of Adachi in view of Kim by spin-coating or inkjet method, which are wet processing methods, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786